Case
 Case1:19-cv-04951-TWP-DLP
      1:19-cv-04951-TWP-DLP Document
                             Document25-1 Filed10/27/20
                                      26 Filed  10/26/20 Page
                                                          Page11ofof11PageID
                                                                       PageID#:#:170
                                                                                  169




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                        Indianapolis Division


  PIA SHRONTZ                          )
            Plaintiff,                 )
                                       )
        v.                             ) Case No.                  1:19-cv-4951-TWP-DLP
  EQUIFAX INFORMATION SERVICES, LLC.,  )
  TRANS UNION, LLC.,                   )
  EXPERIAN INFORMATION SOLUTIONS, INC. )
  and FREEDOM MORTGAGE CORPORATION     )
            Defendants.                )


                                      ORDER OF DISMISSAL

          Plaintiff, Pia Shontz, by counsel, have moved this court to dismiss Defendant Experian

  Information Solutions, Inc., from this cause. The Court, being duly informed and finding said

  Motion made for good cause, now GRANTS said Motion.

          IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that

  Plaintiff’s claims against Defendant Experian Information Solutions, Inc., only are dismissed,

  with prejudice, each party to bear its own costs and fees. This matter is now concluded in its

  entirety.



              Date: 10/27/2020
                                                    ________________________
                                                    Hon. Tanya Walton Pratt, Judge
                                                    United States District Court
                                                    Southern District of Indiana
  Copies to counsel of
  record electronically registered.
